1
2
3
4
5
6
7
8                    IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
9
10                                  )              Case No.: 3:19-cv-00222-LAB-KSC
      FELIPE DE JESUS TRUJILLO III, )
11                                                 ORDER GRANTING THE NOTICE
                                    )
                     Plaintiff,                    OF VOLUNTARY DISMISSAL OF
12                                  )              ACTION WITH PREJUDICE AS TO
      v.                            )              THE NAMED PLAINTIFF AND
13                                                 WITHOUT PREJUDICE AS TO THE
                                    )
      JPL RECOVERY SOLUTIONS,                      PUTATIVE CLASS
14                                  )
      LLC,                          )              HON. LARRY A. BURNS
15
                                    )
16                   Defendants.    )
                                    )
17
                                    )
18
19        Based upon the Notice of Voluntary Dismissal, and good cause, this Court
20   hereby orders the action to be, and is, dismissed with prejudice as to the named
21   Plaintiff, and without prejudice to the putative class.
22
23        IT IS SO ORDERED.
24
25   Dated: July 11,2019                       By: ___________________
26                                                   HON. LARRY A. BURNS
27                                                   Chief United States District Judge
28

                                               1
